 In theMatter of STEARNSCOAL & LUMBER COMPANY,STEARNS, KEN-TUCKYandUNITED MINE WORKERS OF AMERICA,DISTRICT 19,STEARNS,KENTUCKYCase No. C-827.-Decided February 18, 1939Coal Mining Industry-Settlesnent:stipulation providing for cessation of un-fair labor practices,back pay to 67 discharged employees,reinstatement of 23of them, and dismissal of complaint as to 8 others-Order:entered on stipula-tion.Mr. Charles M. Ryan,for the Board.Mr. H. C. Gi lis,of Williamsburg, Ky.,Mr. Charles I. Dawson,ofLouisville,Ky.,Mr. Edward E. Barthell, Jr.,of Chicago, Ill., andMr. G. W. Hatfield,ofWhitley City, Ky., for the respondent.Mr. T. C. Townsend,of Charleston,W. Va., andMr. William R.Lay,of Barbourville, Ky., for the Union.Mr. William B. Barton,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District 19, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by PhilipG. Phillips,RegionalDirector for the Ninth Region (Cincinnati,Ohio) issued its complaint dated February 2, 1938, against StearnsCoal and Lumber Company, Stearns, Kentucky, heroin called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices, within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.A copy of the com-plaint and notice of hearing thereon were duly served upon therespondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent by its officersand agentshad at vari-ous times from January 25, 1936, to November 12, 1937, both datesinclusive, discharged and refused to employ 98 named persons for the11 N. L.R. B., No. 40.423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason that said persons joined and assisted the Union and engagedin concerted activities for the purposes of collective bargaining andother mutual aid and protection; that the respondent during Septem-ber 1935, sponsored, encouraged, and formed an organization knownas the Citizens League, the purpose of said Citizens League being tointerfere with and destroy the Union; that the respondent throughits officers and agents at various times after July 5, 1935, made state-ments derogatory to the Union and attempted to drive the Unionout of the neighborhood of Stearns, Kentucky.On February 15, 1938, the respondent filed its answer to the com-plaint, admitting its corporate existence, but denying all other ma-terial allegations of the complaint and pleading affirmatively that itwas not subject to the Board's jurisdiction.Pursuant to notice, a hearing was held at Stearns, Kentucky, onMarch 3, 4, 5, 7, 8, 9, 10, 16, 17, 18, 19, 21, 22, 23, 24, and 25 and April4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, and 18, 1938, before James G. Ewell,the Trial Examiner duly designated by the Board.The Board, therespondent, and the Union were represented by counsel.Nine differ-ent motions were made by the respondent at the close of the Board'scase and renewed at the close of the entire case, to dismiss the com-plaint as to various individuals, and in its entirety.The Trial Ex-aminer denied the motion to dismiss the entire complaint and hisruling is hereby affirmed.The Trial Examiner reserved ruling onthe other motions.The Board with the concurrence of the Unionmoved to dismiss the complaint as to 21 named persons 1 because oftheir non-appearance:The motion was granted and is hereby af-firmed.During the course of the hearing the Trial Examiner ruledon various other motions and objections to the admission of evidence.The rulings are hereby affirmed.On August 1, 1938, the Trial Examiner filed his Intermediate Re-port, finding that the respondent had engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act and recommending that therespondent cease and desist therefrom, offer reinstatement with theback pay 2 to 67 3 named employees who he found had been unlawfully1Those as to whom the complaint was thus dismissed were :JohnPhippsCharles TrebaloClifford AndersonRayLongJoe DavisRoss LongEarlCoffeyHaston SmithJohn CampbellClifford LavenderHerman CooperPorterWorleyGaston ReynoldsRaymond ChipwoodBill ThomasJohn PrivettJoeWinchesterSylvesterWaltersBill FosterMilton DagleyClint Anderson2The Trial Examiner made one exception to this recommendation,towit, that JamesN. Jones,one of the complainants in this group,should be made whole only for theloss of wages suffered during his lay-off.3 This group of 67 named employees is identical with that group to whom the sumof $14,750.00 is to be paid as provided in the stipulation hereinafter set forth. STEARNS COAL & LUMBER COMPANYET AL.425discharged, and take certain other affirmative action.As to sevennamed employees 4 he recommended a dismissal because the complaintwas not sustained as to them by the evidence.Exceptions to the Intermediate Report were filed by the respondenton August 22, 1938.On February 8, 1939, the respondent, the Unionand the Board's Regional Director for the Ninth Region, entered intoa stipulation for the purpose of settling the case, subject to approvalby the Board.The stipulation provides that upon approval of it bythe Board "the respondent withdraws its exceptions to the Inter-mediate Report in this matter."On February 15, 1939, the Boardissued an order approving the stipulation.Under those circum-stances, we find it unnecessary to consider the respondent's exceptions.The stipulation reads as follows :It is hereby agreed by and between the parties hereto, viz :Stearns Coal and Lumber Company, United Mine Workers ofAmerica, District 19, and Philip G. Phillips, Attorney for theNational Labor Relations Board, That1.The Stearns Coal and Lumber Company is a corporationowning and controlling a large mining and lumber operation inMcCreary County, Kentucky, which borders Tennessee. It ownsabout 47,000 acres in fee simple and the minerals in 80,000 acres,about half in Tennessee and half in Kentucky.The principaloffice and place of business is at Stearns, Kentucky, situated ona branch of the Southern Railway running south from Cincin-nati through Lexington, into, Knoxville and points south.Con-necting with the Southern at Stearns is a spur known as theKentucky and Tennessee Railway wholly owned and controlledby the respondent.This is under the supervision and jurisdic-tion of the Interstate Commerce Commission and is operated asa common carrier transporting not only coal and lumber for therespondent but passengers and freight for the general public.Through its connection with the Southern, shipments andpassengers are transported into various states.2.The properties of the Kentucky and Tennessee Railwayhereafter called the K & T Railway lie wholly within the stateof Kentucky, but it maintains a connecting link into Tennesseewhereby lumber from respondent's Tennessee acreage is trans-ported to the respondent's sawmill at Stearns.3. In addition to the sawmill, one of the largest in that sec-tion of the county, respondent operates about 7 coal mines locatedat various points along the K & T Railway covering a distanceof approximately 20 miles.All mechanical operations, includinghauling the coal out of the mines, is performed by electricity,4The complainants in this group were: Edward (Bud) Calhoun,John Ellis, JohnHansford. Edgar Jones. Cleveland Jones, David Keitb, and Elihu Wilson. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDgenerated in the Company's own plant at Stearns.The Com-pany also supplies the village of Stearns and environs withelectricity, telephone service, and water.4.In addition to the mining and lumber operations, therespondent conducts a large wholesale and retail commoditybusiness amountingtoabout $700,000 anually [sic].Theretail business is done through general stores or commissarieslocated in the Company's mining camps; the wholesale withvarious storekeepers within a radius of 50 miles.This is a veryimportant part of the Company's business.Little profit is real-ized from the mining of coal which, for several years past, hasshown a loss; but this loss is partly made up by a profit from thewholesale and retail commodity business.5.About 2,000 people are employed, all told, three-fourths ofwhom are occupied in mining and the rest in the lumber, commis-sary, and railway operations.6.The lumber and coal are marketed chiefly in carload lots andare shipped to various points throughout the United States.7.The respondent owns retail coalyards in FortWayne,Indiana, and Chattanooga, Tennessee, each distributing 5,000 to20,000 tons of coal anually [sic]. Some of its principal customerselsewhere are F. S. Martin of Chicago, who accounts for from10,000 to 15,000 tons per year; Abrahamson and Neiheim, ofLuddington, Michigan, 10,000 tons per year; Standard Coosa &Thatcher of Chattanooga, Tennessee, 5,000 tons; LawrenceburgRollingMills, of Lawrenceburg, Indiana, about 750 tons peryear; Goodyear Tire & Rubber Company, in the State of Georgia,about 750 tons a year; and similar accounts in Alabama and Iowa.The Company also has 200 or 300 accounts consisting mostly ofsmall dealers in various adjoining States, including the State ofOhio.Large tonnage is sold to the Southern Railway for enginefuel.8.Lumber is sold to the National Cash Register Company atDayton, Ohio ; N. B. Farrin Company, Cincinnati, Ohio ; andBaldwin Piano Company, Cincinnati, Ohio.At least 25 per centof all lumber sold is sold outside of the State of Kentucky and amuch larger proportion is sold to concerns which in turn shipportions of the lumber into other states.9.Virtually all of respondent's coal and lumber enter the streamof commerce via Kentucky and Tennessee Railway Companythrough its connection with the Southern.The total productionof coal in 1936 was 585,525.33 tons and in 1937, 707,643.10 tons.Of those amounts in 1936, 54.98 per cent was shipped out of theState of Kentucky and in 1937, 57.91 per cent. The volume enter-ing interstate commerce is more than substantial. STEARNS COAL & LUMBER COMPANY ET AL.42710.This settlement agreement is expressly subject to the ap-proval of the National Labor Relations Board.11.The parties hereto waiving all right to further hearing inthis matter as well as to findings of fact or conclusions by theNational Labor Relations Board, consent to an entry in this pro-ceeding of the followingORDERUpon the basis of the stipulation of settlement, the pleadings,and pursuant to Section 10 (e) * of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, the Stearns Coal and Lumber Company, StearnsKentucky, and its officers, agents, successors and assigns shall :1.Cease and desist:(a)From interfering with, restraining, and coercing its em-ployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection.(b)Discouraging membership in the United Mine Workersof America, District 19, or in any other labor organization ofits employees, by discharging or threatening to discharge, orrefusing to reinstate, any of its employees, or otherwise dis-criminating in regard to hire and tenure of employment, or anyterm or condition of employment, or by threatening suchdiscrimination.2.Take the following affirmative action :(a)Offer toHerman AlredEddie HickmanNip BarnettEd HinesOrville BarnettGeo. Riley HughesAlbert BowdenBill JonesOakley BowdenLancing LyonsErnest BolesJohn Riley ReedDewey ChitwoodBradley RobertsAlvin ClarkEverett TaylorHarlan FaustHomer TaylorMarion FaustHarley TuckerJames GibsonWiley WorleyJack Hayneswithin fifteen days after the entry of this order, immediate andfull reinstatement to their former or substantially equivalent.* Sic. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositions,without prejudice to their seniority or other rightsand privileges.(b) Pay toHerman AlredNip BarnettOrville R. BarnettH. Beard BellWilliam A. BellErnest BolesAlbert BowdenOakley BowdenLawrence BrownSylvan T. CarrDewey ChitwoodJ. S. ChitwoodSpeed ChitwoodWilburn ChitwoodAlvin ClarkFrank CooperEdward DanielsJames DavisElmer DuncanJoe DupeeJohn DupeeBuren DuvallHarlan FaustMarion F. FaustJames GarlandJames GibsonRufus GodseyThomas L. GregoryJ. L. HancockGeorge B. (Jack) HaynesEdward HickmanEdward HinesJess HinesGeorge Riley HughesAndrew JenningsJ.E. JohnsonJames N. JonesWilliam JonesBen KeithElburn KeithEstil KeithJames KiddLancing LyonsJohn MatthewsBenjamin Harrison MorrowLuther MorrowRalph PattonArthur PerkinsLuther PerkinsMarshall PhillipsSam PriceHurshel PrivettJohn ReedJames RichardsBradley RobertsLawrence RobertsGeorge M. SmithArnold SpradlinL. Jerome StanleyEverett TaylorHomer TaylorWheeler TrammellGreen B. TuckerHarley TuckerPierceWorleyWileyWorleyIsrael Youngthe aggregate sum of $14,750.00 to be divided among the afore-mentioned individuals in such amounts as may be determinedby the Regional Director of the Ninth Region of the NationalLabor Relations Board.(c) Immediately post notices to its employees in conspicuousplaces throughout its mines and properties that it will cease anddesist in the manner aforesaid and maintain such notices for aperiod of 60 consecutive days. STEARNS COAL & LUMBER COMPANY ET AL.429(d)Notify the Regional Director of the Ninth Region of theNational Labor Relations Board within 20 days from the dateof this order what steps respondent has taken to comply there-with.It is further ordered by the Board that the complaint by andon behalf ofDavid KeithEdgar JonesCleveland JonesElihu WilsonJohn HansfordEdward (Bud) CalhounJohn EllisHorace Pricebe and same is hereby dismissed.12. It is understood that by consenting to the entry of theforegoing order, the respondent does not admit that it has beenguilty of any of the unfair labor practices mentioned therein.13.The parties hereto expressly consent that the Sixth CircuitCourt of Appeals of the United States may enter an enforcementorder in this matter embodying the terms of the order hereinreferred to and that notice for hearing on such proceeding inthe aforementioned Circuit Court of Appeals is hereby expresslywaived.14.Upon the approval of this agreement by the NationalLabor Relations Board the respondent withdraws its exceptionsto the Intermediate Report in this matter.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYStearns Coal and Lumber Company, a corporation, is engagedprincipally in the business of mining coal, lumbering, railroading,and merchandising. It owns properties in both Tennessee and Ken-tucky.Its principal office and place of business are at Stearns,Kentucky.The Kentucky and Tennessee Railway is wholly owned and con-trolled by the respondent. It connects with the Southern Railwayat Stearns and is a common carrier transporting passengers in inter-state commerce and handling interstate freight shipments both for therespondent and the general public. It is subject to the jurisdiction ofthe Interstate Commerce Commission.Furthermore, through thisline's connection with other railway carriers operating in Tennessee,it transports timber from the respondent's acreage in Tennessee to asawmill of the respondent at Stearns, Kentucky.The respondent owns about seven coal mines in Kentucky at differ-ent points along the Kentucky and Tennessee Railway. The re- 430DECISIONSOF NATIONAL LABORRELATIONS BOARDspondent's total production of coal in 1936 was 585,525.33 tons, andin 1937, it was 707,643.10 tons.Of the production in 1936, 54.98 percent was shipped to points outside of Kentucky, and in 1937, 57.91per cent was shipped to such points.At least 25 per cent of thelumber produced by the respondent is sold outside of Kentucky. Therespondent also conducts a large wholesale and commodity businessthrough stores and commissaries which it owns and through sales toretailers.This business amounts to about $700,000 annually.Thereare a total of approximately 2,000 people employed by the respond-ent, three-fourths of whom are engaged in mining and the others inthe lumbering, commissary, and railway operations.We find that the respondent through its wholly owned subsidiary,the Kentucky and Tennessee Railway, is engaged in commerce andthat the above-described mining and lumbering operations of the re-spondent constitute a continuous flow of trade, traffic, and commerceamong the several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Stearns Coal and Lumber Company, Stearns,Kentucky, and its officers, agents, successors, and assigns shall:1.Cease and desist :(a)From interfering with, restraining, and coercing its employeesin the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities, forthe purpose of collective bargaining or other mutual aid or pro-tection ;(b)From discouraging membership in the United Mine Workersof America, District 19, or any other labor organization of its em-ployees, by discharging or threatening to discharge, or refusing toreinstate, any of its employees, or otherwise discriminating in regardto hire and tenure of employment or any term or condition ofemployment, or by threatening such discrimination.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Herman Aired, Nip Barnett, Orville Barnett, AlbertBowden, Oakley Bowden, Ernest Boles, Dewey Chitwood, AlvinClark,Harlan Faust, Marion Faust, James Gibson, Jack Haynes,Eddie Hickman, Ed Hines, Geo. Riley Hughes, Bill Jones, LancingLyons, John Riley Reed, Bradley Roberts, Everett Taylor, HomerTaylor, Harley Tucker, and Wiley Worley, within fifteen days after STEARNS COAL & LUMBER COMPANY ET AL.431the entry of this order, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges;(b)Pay to Herman Alred, Nip Barnett, Orville R. Barnett, H.Beard Bell, William A. Bell, Ernest Boles, Albert Bowden, OakleyBowden, Lawrence Brown, Sylvan T. Carr, Dewey Chitwood, J. S.Chitwood, Speed Chitwood, Wilburn Chitwood, Alvin Clark, FrankCooper, Edward Daniels, James Davis, Elmer Duncan, Joe Dupee,John Dupee, Buren Duvall, Harlan Faust, Marion F. Faust, JamesGarland, James Gibson, Rufus Godsey, Thomas L. Gregory, J. L.Hancock, George B. (Jack) Haynes, Edward Hickman, EdwardHines, Jess Hines, George Riley Hughes, Andrew Jennings, J. E.Johnson, James N. Jones, William Jones, Ben Keith, Elburn Keith,Estil Keith, James Kidd, Lancing Lyons, John Matthews, BenjaminHarrison Morrow, Luther Morrow, Ralph Patton, Arthur Perkins,Luther Perkins, Marshall Phillips, Sam Price, Hurshel Privett, JohnReed, James Richards, Bradley Roberts, Lawrence Roberts, GeorgeM. Smith, Arnold Spradlin, L. Jerome Stanley, Everett Taylor,Homer Taylor, Wheeler Trammell, Green B. Tucker, Harley Tucker,PierceWorley, Wiley Worley, and Israel Young, the aggregate sumof $14,750.00 to be divided among the afore-mentioned individuals insuch amounts as may be determined by the Regional Director of theNinth Region of the National Labor Relations Board;(c) Immediately post notices to its employees in conspicuous placesthroughout its mines and properties that it will cease and desist inthe manner aforesaid and maintain such notices for a period of 60consecutive days;(d)Notify the Regional Director of the Ninth Region of theNational Labor Relations Board within 20 days from the date of thisorder what steps respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint,in so far as it pertains toDavid Keith, Cleveland Jones, John Hansford, John Ellis, EdgarJones, Elihu Wilson, Edward (Bud) Calhoun, and Horace Price, be,and the same hereby is, dismissed.